Title: From James Madison to Hugh Lennox, 5 March 1806
From: Madison, James
To: Lennox, Hugh


                    
                        Sir.
                        Department of State March 5th. 1806.
                    
                    The President of the United States having been pleased to appoint you their Agent at Jamaica; you will be pleased to observe that your public duties are altogether confined to the relief of our Seamen, who may be left destitute in that Island, or who may be impressed. As respects the latter, you will on hearing of impressments, endeavor by all temperate & discreet means to obtain their discharge and keep this Department constantly informed of your proceedings. When obstacles arise to their liberation, you will carefully note them in your communications, that they may if possible be removed. To the discharged Seamen, as well as those who may be in distress, you may advance such moderate succour in cloathing, diet, &c. as is absolutely necessary until you can find them births to return to the United States. It is not recollected that Mr. Savage has ever been under the necessity of paying for their passages home, but should it be found necessary it may be done upon the lowest terms. It will require great circumspection to distinguish in the applications which may be made for your assistance, our own from British and perhaps even other foreign Seamen. You will make up your accounts monthly with vouchers for each item, and transmit them by duplicates to this Office. The only compensation you will be allowed by the U. States is a commission of five per cent on your advances. Your reimbursements and commission may be drawn for upon the Secretary of State. It will be agreeable to receive in your communications an account of any important military movements which may take place in the West Indies, and also such occurrences in the commercial world as may be interresting, in a general view, to the United States. I am &c.
                    
                        James Madison.
                    
                